              Case 17-51882-CSS           Doc 365   Filed 07/22/20   Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


 In re                                                      Chapter 11

 PARAGON OFFSHORE PLC,                                      Bankr. Case No. 16-10386 (CSS)

                       Debtor.



 PARAGON LITIGATION TRUST,

                       Plaintiff,

         v.

 NOBLE CORPORATION PLC, NOBLE                               Adv. Proc. No. 17-51882 (CSS)
 CORPORATION HOLDINGS LTD, NOBLE
 CORPORATION, NOBLE HOLDING
 INTERNATIONAL (LUXEMBOURG) S.à r.l.,
 NOBLE HOLDING INTERNATIONAL
 (LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
 HOLDINGS LIMITED, NOBLE HOLDING
 INTERNATIONAL LIMITED, NOBLE HOLDING
 (U.S.) LLC, NOBLE INTERNATIONAL FINANCE
 COMPANY, MICHAEL A. CAWLEY, JULIE H.
 EDWARDS, GORDON T. HALL, JON A.
 MARSHALL, JAMES A. MACLENNAN, MARY P.
 RICCIARDELLO, JULIE J. ROBERTSON, and
 DAVID WILLIAMS,

                       Defendants.

                           ORDER COMPELLING MEDIATION

              WHEREAS during the July 21, 2020 telephonic status conference (the “Status

Conference”), the Court informed the parties to the above-captioned adversary proceeding that

he is ordering mediation (“Mediation”);
              Case 17-51882-CSS          Doc 365      Filed 07/22/20     Page 2 of 5




               WHEREAS the above-captioned plaintiff (“Plaintiff”) and defendants

(“Defendants,” and collectively with Plaintiff, the “Parties”) both stated to the Court at the Status

Conference that they are amenable to Mediation;

               WHEREAS former bankruptcy judge Kevin Gross, who is currently a director at

Richards, Layton, and Finger P.A., has agreed to serve as the mediator (the “Mediator”);

               WHEREAS the Parties have agreed to waive any conflicts that might preclude

Mr. Gross from serving as the Mediator;

               WHEREAS time is of the essence and the Parties indicated that the Mediation

should occur as quickly as possible;

               WHEREAS participation of the Defendants’ Side A, Side B, and Side C insurance

carriers (“Insurance Carriers,” and together with the other Parties, the “Mediation Parties”) in the

Mediation is necessary;

               WHEREAS this Court, having determined that good and adequate cause exists for

the Mediation, it is hereby

               ORDERED that:

               1.      The Mediation Parties shall participate in Mediation in accordance with

this Order.

               2.      The Insurance Carriers are ordered to participate in the Mediation and a

Notice of this Order shall be delivered to the Defendants’ Insurance Carriers by email.

               3.      The Mediator shall determine the process and procedures for the

Mediation. The Mediation Parties shall make representative(s) available on the Mediator’s

schedule to facilitate such process.




                                                  2
              Case 17-51882-CSS          Doc 365     Filed 07/22/20     Page 3 of 5




               4.      The Mediator’s costs shall be split evenly between the Plaintiff and

Defendants.

               5.      The Mediation shall occur as soon as practicable. Subject to the

Mediator’s availability, the Mediation Parties shall use their best efforts to complete mediation of

the case by July 30.

               6.      Confidentiality of Mediation proceedings. The terms of this paragraph, in

addition to any terms set forth by the Mediator or any prior order or stipulation governing the

exchange of information previously entered in the above-captioned cases, shall govern the

confidentiality of information exchanged between the Mediation Parties during the course of the

Mediation: (a) All discussions, mediation statements, documents, offers, counteroffers or

information provided to the Mediator or the Mediation Parties in the course of the Mediation

shall be treated as confidential, (b) subject to the exception below for information otherwise

discoverable or admissible. As such, subject to the aforementioned exception, all information

exchanged between the Mediation Parties or provided to the Mediator during the course of the

Mediation shall (i) be strictly confidential and not subject to discovery (including any requests

made under the Federal Freedom of Information Act) and (ii) shall not be admissible in any

judicial or administrative proceeding. Neither a Mediation Party nor a person who receives

access to materials covered by the Order shall in any way disclose to any non-party or to any

court, in any pleading or other submission to any court, any such discussion, mediation

statement, or other document or information, correspondence, offer, or counteroffer that is

provided in connection with the Mediation. Nothing herein shall preclude discovery of material

or affect the admissibility of material that was not created for purposes of the Mediation but is




                                                 3
              Case 17-51882-CSS          Doc 365     Filed 07/22/20      Page 4 of 5




used in connection with the Mediation to the extent such material is otherwise subject to

disclosure.

               7.      Any confidential documents used or submitted in the Mediation shall be

clearly marked “Mediation Confidential” and any party holding documents so marked by another

party shall destroy all copies of “MEDIATION CONFIDENTIAL” documents within 30 days

after the Mediator’s determination that the Mediation has concluded.

               8.      Consistent with the foregoing and with Del. Bankr. L.R. 9019-5(d)(i), the

Mediator and the participants in the Mediation are prohibited from divulging, outside of the

Mediation, any oral or written information disclosed by the parties in the course of the

Mediation. With the exception of any settlement agreement reached during or as a result of the

Mediation and signed by the Mediation Parties (the memorialization of which is expressly not

confidential), no person may rely on or introduce as evidence in any arbitral, judicial or other

proceeding, evidence pertaining to any aspect of the Mediation effort, including but not limited

to: (A) views expressed or suggestions made by a party with respect to a possible settlement of

the dispute; (B) the fact that another party had or had not indicated willingness to accept a

proposal for settlement made by the Mediator; (C) proposals made or views expressed by the

Mediator; (D) statements or admissions made by a party in the course of the Mediation; and/or

(E) documents prepared for the purpose of, in the course of, or pursuant to the Mediation. In

addition, without limiting the foregoing, Rule 408 of the Federal Rules of Evidence, any

applicable federal or state statute, rule, common law or judicial precedent relating to the

privileged nature of settlement discussions, mediations, or other alternative dispute resolution

procedures shall apply. Information otherwise discoverable or admissible in evidence does not




                                                 4
                Case 17-51882-CSS         Doc 365     Filed 07/22/20      Page 5 of 5




become exempt from discovery, or inadmissible in evidence, merely by being used by a party in

the Mediation.

                 9.     Notwithstanding the possible application of any bankruptcy rules, or

otherwise, this Order shall be in full force and effect immediately upon its entry.

                 10.    This Court shall retain jurisdiction with respect to all matters arising from,

in connection with, or related to the implementation or interpretation of this Order.




                                               ______________________________
                                               Christopher S. Sontchi
                                               Chief United States Bankruptcy Judge


Date: July 22, 2020




                                                  5
875693-WILSR01A - MSW
